Case 2:20-cr-00347-NR Document 36 Filed 11/16/20 Pagelof2 «

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA |

Vv.

BRANDON BOONE
KENNETH BROOKS, JR.
MICHAEL BROWN
WALTER BRUNSON, JR.
KEVIN BUSH

MARC CAIN
BRIAN HOUSEHOLDER
PRINCESS MAKOKELE
DAVID MCCOMB
SHAWN MCFARLAND
STEVE MILLER |
ANDREW MOLINARO
MICHAEL PUSATERI

JOHNNITA RICHARDSON |

WARREN SADLER
MATTHEW SPICER
KRISTEN STEFFAN
BRADLEY STOPPERICH
JAMES VANCE

 

ORDER

Criminal No. lp 344 1

[UNDER SEAL]

FILED

NOV 13 209

_ CLERK U.S, DISTRICT COU
WEST. DIST. OF PENNSYLVANIA

AND. NOW, to wit, this” / 1 oT day of November 2020, upon consideration of

the Motion for Arrest Warrants, heretofore filed by the United States of America, itis hereby

ORDERED that said Motion is GRANTED.

"Iti is further ORDERED that Arrest Warrants shall issue for the apprehension of

defendants BRANDON BOONE, KENNETH BROOKS, JR., MICHAEL BROWN, ‘WALTER

BRUNSON, JR., KEVIN BUSH, MARC CAIN, BRIAN HOUSEHOLDER, PRINCESS

MAKOKELE, DAVID MCCOMB, SHAWN MCFARLAND, STEVE MILLER, ANDREW
‘Case 2:20-cr-00347-NR Document 36 Filed 11/16/20 Page 2 of 2

MOLINARO, MICHAEL PUSATERI, JOHNNITA RICHARDSON, WARREN SADLER,
MATTHEW SPICER, KRISTEN STEFFAN, BRADLEY STOPPERICH, and JAMES VANCE.

Bond, if‘any, shall be set by the United States Magistrate Judge.

  

AC

ITED STATES MAGISTRATE JUDGE

 

cc: United States Attorney

)
